Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 29, 2018

The Court of Appeals hereby passes the following order:

A19A0012. SIDNEY LEONARD JOHNSON v. THE STATE.

      On June 21, 2017, Sidney Leonard Johnson’s probation was revoked based
upon the commission of a new felony offense. Johnson moved for appointment of
counsel to challenge the revocation, which the trial court denied by order entered
October 16, 2017. Johnson contends he never received a copy of the trial court’s
October 16 order. He thus filed a motion to vacate and reenter the order. Johnson also
filed a motion to correct a void sentence, arguing that the trial court improperly
revoked 8 years of his probation. In separate orders entered on May 31, 2018, the trial
court denied Johnson’s motion to correct a void sentence and vacated and reentered
its October 16 order. Johnson then filed this direct appeal from these orders.1 We lack
jurisdiction.
      The underlying subject matter of Johnson’s appeal is the revocation of his
probation. In order to obtain appellate review, he was thus required to file an
application for discretionary appeal. See OCGA § 5-6-35 (a) (5); Jones v. State, 340




      1
         The trial court entered a third order on May 31, 2018, directing the clerk to
file the defendant’s motion to vacate and reenter the order, which apparently had not
been previously filed.
Ga. App. 101, 102 (796 SE2d 487) (2017). His failure to do so deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     08/29/2018
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.